Citation Nr: 1641211	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969, to include service in the Republic of Vietnam.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the January 2011 rating decision, the RO, in pertinent part, granted service connection for coronary artery disease and assigned a 10 percent initial rating, effective June 3, 2010.  In the May 2012 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and erectile dysfunction.  Jurisdiction of the appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.     

The Board notes that additional evidence was associated with the claims file after the issuance of a December 2013 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a September 2016 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Relevant to the initial rating claim for coronary artery disease, the Veteran underwent a VA examination in January 2013.  In the September 2016 Appellant's Brief, the Veteran's representative requested a new examination, suggesting worsened symptomatology as to the service-connected heart condition since the January 2013 examination.  See September 2016 Appellant's Brief at 4.  Given the time period since the last examination and possibility of worsening of the Veteran's heart condition, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

Relevant to the service connection claims for bilateral hearing loss and tinnitus, the Veteran contends that these disabilities are the result of in-service noise exposure in Vietnam.  Specifically, he claims that he was exposed to excessive noise from having fired "thousands of M-16 rounds, thousands of M-60 rounds, had [sic] hundreds of mortars, rockets, and shells . . . ." during his service in Vietnam.  See January 2014 Substantive Appeal (via VA Form 9).    

Military personnel records list the Veteran's military occupational specialty (MOS) as rifleman.  See DD Form 214.  Military personnel records further confirm that the Veteran served in the Republic of Vietnam with Company B, First Battalion, First marines, First Marine Division in combat environments.  See Navy Achievement Medal.  The Veteran's service treatment records, to include an April 1967 pre-induction examination report, do not reflect audiometric testing results indicating that he had hearing loss to an extent recognized as a disability for VA purposes during service.  A May 1969 separation examination report indicates that the Veteran performed "15/15" in a whispered voice test.  The service treatment records (STRs) are otherwise silent as to complaints, diagnoses, and treatment pertaining to the claimed hearing disabilities.    
 
The Veteran underwent a VA audiological examination in May 2011.  The VA audiology examiner diagnosed bilateral sensorineural hearing loss and opined that the hearing loss was not at least as likely as not caused by or a result of the Veteran's military service, to include in-service noise exposure.  The examiner reasoned that the Veteran reported the onset of a hearing problem not until '2-3 years ago' (39+ years post discharge) and given that Whispered Voice testing at Separation resulted in normal findings . . . ."  The examiner did not provide an opinion as to tinnitus because the Veteran "denies ever having had tinnitus . . . ."  

In the September 2016 Appellant's Brief, the Veteran's representative reported that the National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" found that the specific noise levels causing hearing loss vary depending on the type of noise, the duration of the noise exposure, and the susceptibility of the individual.  The study also found that noise levels associated with hearing loss are also likely to be associated with noise-induced tinnitus.  The study concluded that 'impulse noise with peak levels exceeding approximately 140 dB SPL may be hazardous even for a single exposure.  

Based on the foregoing, the Board finds that the May 2011 VA examiner's opinion is inadequate.   Such opinion was based on, in part, ". . . [w]hispered [v]oice testing at Separation result[ing] in normal findings."  The Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss.  Further, the VA examiner has not considered the National Academy of Science study cited by the Veteran's representative.   As for the tinnitus claim, the May 2011 VA examiner did not clearly explain whether there had ever been a diagnosis at any time shortly prior to, or at the time of, the filing the claim or during the pendency of the claim (i.e. the claim filed in March 2011).  See McClain v. Nicholson, 21 Vet.App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013).  In this regard, the Board observes that an August 2011 VA treatment note documents the Veteran's report of "ringing in both ears and . . . problems hearing on the phone."   As such, a remand is necessary in order to obtain an addendum opinion addressing these pertinent questions.  

With regard to the erectile dysfunction claim, the Veteran contends that his claimed erectile dysfunction was caused or aggravated by medications prescribed for his service-connected coronary artery disease and diabetes mellitus, type II.  See April 2011 Claim.  Alternatively, the Veteran claims that his erectile dysfunction was caused by exposure to Agent Orange during service.  See January 2014 Substantive Appeal (via VA Form 9).  In this regard, the Veteran identified pertinent medical treatment records located in "Charlotte."  See January 2015 Substantive Appeal (via VA Form 9).  Specifically, the Veteran stated that he has been suffering from erectile dysfunction and that he "spoke to Dr. Moses about it."  The Veteran wrote that he was subsequently referred to an urologist, Dr. Rice, located in "Charlotte."  As it appears that the AOJ has not yet attempted to obtain these identified records, and given the likely relevance of these records, the AOJ should obtain such identified treatment records.  After obtaining outstanding treatment records, if any, the RO should undertake any other development deemed appropriate, to include affording the Veteran a VA examination, in order to adjudicate the claim on appeal.  

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disabilities since service.  Thereafter, any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities, to include treatment records from "Dr. Rice" located in "Charlotte."  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected coronary artery disease.

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate tests should be performed.

3.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's May 2011 VA audiological examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  If the audiologist who conducted the May 2011 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner who selected to write the addendum opinion.

After reviewing the record, the examiner should offer the following opinions: 

(A) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service, to specifically include in-service noise exposure.  

(B)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus, present currently or present at any time during the pendency of the appeal (i.e. relevant to the March 2011 claim), is related to his military service, to specifically include in-service noise exposure.    

In offering the above opinions, the examiner must consider the following evidence:  1) the finding from the Veterans Health Administration (VHA) Handbook for Audiology that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss; 2) the National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which found that the specific noise levels causing hearing loss vary depending on the type of noise, the duration of the noise exposure, and the susceptibility of the individual, and that noise levels associated with hearing loss are also likely to be associated with noise-induced tinnitus; and 3) the August 2011 VA treatment note documenting the Veteran's report of ringing in both ears.  

All opinions expressed must be accompanied by supporting rationale.

4.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

(CONTINUED ON NEXT PAGE)









The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




